Court of Appeals
                            Sixth Appellate District of Texas

                                      JUDGMENT


Jeff Fendley, Appellant                                  Appeal from the 62nd District Court of
                                                         Lamar County, Texas (Tr. Ct. No. 88043).
No. 06-20-00066-CV            v.                         Memorandum Opinion delivered by Justice
                                                         Burgess, Chief Justice Morriss and Justice
Sims Norment, Appellee                                   Stevens participating.


          As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
          We further order that the appellant, Jeff Fendley, pay all costs incurred by reason of this
appeal.
                                                         RENDERED APRIL 29, 2021
                                                         BY ORDER OF THE COURT
                                                         JOSH R. MORRISS, III
                                                         CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk